Title: From James Madison to James Barbour, 11 February 1824
From: Madison, James
To: Barbour, James


        
          ⟨D⟩ear Sir
          Feby 11. 1824
        
        We are not to forget that our arrangt. with the Bank at Fredg. will require renewal at the close of the present month. I allude to it thus early, as I rely again on the preparatory Step on your part wch. you were so good as to take in the first instance. On receiving the two notes with your signatures

I will add mine, and send both to Fredg: providing in the mean time, the small sum there due on renewing the discount.
        I recd. some time ago a letter from Mr. J. S. B. in which he assured me that the money retained in his hands would be paid in the course of the Session. I presume his letter was in consequence of the draft with wch. I took the liberty of troubling you tho’ he made no reference to it. I hope he will be as good as his word; having appropriated the payment to a little object, which I can not otherwise so conveniently provide for. Yrs. with my best respects & wishes
        
          J. M.
        
      